DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26-27 objected to because of the following informalities: “wherein the controller configured” should be “wherein the controller is configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the controller configured to synchronize operation of the first hydraulic actuator and the second hydraulic actuator based on the first position feedback signal and the second position feedback signal” was not originally disclosed. The specification discloses controlling the actuators in response to the feedback signals, but does not disclose synchronizing.
Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “an electrohydraulic servo valve operable to … act as a controllably adjustable fluid restrictor to selectively block or limit fluid flow out of a stow port of the hydraulic actuator to the fluid return reservoir” was not originally disclosed. Paragraph 51 of the specification teaches “act as controllably adjustable fluid restrictors or resistors to selectively (e.g., partly or entirely) block or limit fluid flow out of the stow port of the actuator to the low pressure fluid line 240”. Paragraph 47 further teaches:
 “fluid flows from the stow port 282 to the low pressure fluid line 240, opening the check valve 284. Fluid from the low pressure fluid line 240 flows through the check valve 284 to the deploy chamber 276.”
Thus, it appears that fluid only flows to the low pressure fluid line in order to flow to the deploy chamber, not to the fluid return reservoir as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2 and 6, “the fluid control system” is indefinite because it is unclear if it refers to the first or the second fluid control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8170771 (Calmelat) in view of US 2018/0216572 (Kopecek) and US 5415076 (Krone).
Regarding claim 1, 9, Calmelat teaches an engine assembly (col 1 ll. 12-65; aircraft engine), comprising: a nacelle configured to at least partially surround an engine (engine comprising a nacelle); and a thrust reverser coupled to the nacelle (thrust reverser may be transcowl, clamshell, or pivot door type), the thrust reverser comprising: one or more thrust-reversing elements movable relative to the nacelle between a stowed position and a deployed position (col 3 ll. 1-67; movable components 102-1, 102-2), and a first actuator and a second actuator (Fig 1; first actuator 104-1, second actuator 104-3), a first fluid control system (106 coupled to 104-1), a second fluid control system (106 coupled to 104-3). Regarding claim 9, the first thrust reversing element is 102-1 and the second thrust reversing element is 102-2. It is noted that Calmelat teaches that the actuators may be hydraulic (col 3 ll. 1-4, col 1 ll. 58-60, col 8 ll. 47-56).
Calmelat fails to teach the claimed details of the first and second fluid control systems, including the first and second electrohydraulic servo valves, and first and second bypass fluid lines. However, Kopecek teaches an engine assembly (para 20-21, Fig 1A, 1B; engine assembly 10), comprising: a nacelle configured to at least partially surround an engine (nacelle 12); and a thrust reverser coupled to the nacelle (thrust reverser 22), the thrust reverser comprising: a thrust-reversing element movable relative to the nacelle between a stowed position and a deployed position (thrust reversing element 24a, 24b movable between stowed Fig 1A and deployed Fig 1B); a hydraulic actuator operably coupled to move the thrust-reversing element between the stowed position and the deployed position (hydraulic actuator 102A coupled to thrust reversing element 24a – para 21-23); and a fluid control system configured to operate the hydraulic actuator (fluid control system Fig 2A-2C), the fluid control system comprising: a directional control valve operable to selectively route fluid between a pressurized fluid source, the hydraulic actuator, and a fluid return reservoir (para 31, directional control valve 242 selectively routes fluid between pressurized fluid source 210, hydraulic actuator 202a, and fluid return reservoir 212); and a bypass fluid line providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve (para 37; bypass fluid line 240 comprising check valve 284 provides fluid communication between actuator 202a and reservoir 212 independent of the valve 242). It would have been obvious to one of ordinary skill in the art at the time of filing to make each of the first and second fluid control systems of Calmelat comprising a directional control valve operable to selectively route fluid between a pressurized fluid source, the hydraulic actuator, and a fluid return reservoir and a bypass fluid line providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve in order to effectively limit flow demand placed on an onboard pressurized fluid source, as taught by Kopecek (para 17). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making each of the first and second fluid control systems of Calmelat comprising a directional control valve operable to selectively route fluid between a pressurized fluid source, the hydraulic actuator, and a fluid return reservoir and a bypass fluid line providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve yields predictable results. When this is done, there will be a “first” and a “second” one of each of the directional control valves and bypass fluid lines, each associated with one of the first and second fluid control systems, respectively.
Calmelat in view of Kopecek fails to teach the directional control valve being an electrohydraulic servo valve. However, Krone teaches that directional control valves in hydraulic circuits may be electrohydraulic servo valves (col 2 ll. 48-68; DCV 21 is an electrohydraulic servo valve). It would have been obvious to one of ordinary skill in the art at the time of filing to make the directional control valve of Calmelat in view of Kopecek an electrohydraulic servo valve, as taught by Krone. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the directional control valve an electrohydraulic servo valve, yields predictable results. When this is done, each of the first directional control valve and the second directional control valve will be an electrohydraulic servo valve.
Regarding claim 2, 10, Calmelat in view of Kopecek and Krone further teaches the fluid control system further comprises an isolation control unit including an isolation control valve operable to selectively inhibit or permit fluid flow between the first electrohydraulic servo valve, the second electrohydraulic servo valve, the pressurized fluid source and the fluid return reservoir (Kopecek Fig 2A, para 23-30; isolation control unit 208 and isolation control valve 214 selectively inhibits or permits flow between valve 242, fluid source 210, and fluid reservoir 212); and wherein the isolation control unit further includes a piloted check valve operable in a first stage, where fluid flow from the fluid return reservoir to the first hydraulic actuator through the first bypass fluid line is inhibited and fluid flow from the fluid return reservoir to the second hydraulic actuator through the second bypass fluid line is inhibited, and a second stage, where fluid flow from the fluid return reservoir to the first and second hydraulic actuator is permitted (para 27; piloted check valve 216 has first stage where flow only goes from 230 to 228 – inhibiting flow from the reservoir to the actuator – and a second stage where flow is allowed from the reservoir to the actuator; as discussed in the combination above, there will be two fluid control systems each with the same arrangement; the teachings of Kopecek apply to both the first and the second systems). 
It is noted that in Calmelat there is a control valve 118 that controls flow to both the first and second fluid control system, and a piloted check valve 132 that controls both the first and second fluid control system (see Fig 1), which is analogous to the isolation control unit. Therefore, providing one isolation control unit that controls flow to first and second electrohydraulic servo valves was within the level of ordinary skill in the art and obvious. It would have been obvious to one of ordinary skill in the art at the time of filing to provide an isolation control unit including an isolation control valve operable to selectively inhibit or permit fluid flow between the first electrohydraulic servo valve, the second electrohydraulic servo valve, the pressurized fluid source, and the fluid return reservoir; and wherein the isolation control unit further includes a piloted check valve operable in a first stage, where fluid flow from the fluid return reservoir to the first hydraulic actuator through the first bypass fluid line is inhibited and fluid flow from the fluid return reservoir to the second hydraulic actuator through the second bypass fluid line is inhibited, and a second stage, where fluid flow from the fluid return reservoir to the first hydraulic actuator and the second hydraulic actuator is permitted, as taught by Kopecek and Calmelat.
Regarding claim 3-4, 11-12, Calmelat in view of Kopecek and Krone further teaches the isolation control unit further comprises a solenoid valve coupled to both the isolation control valve and the piloted check valve, and configured to concurrently control operation of the isolation control valve and the piloted check valve (Kopecek see para 28, 39; solenoid valve 218 concurrently controls both ICV 214 and piloted check valve 216), wherein the solenoid valve is configured to initiate transition of the piloted check valve from the first stage to the second stage in response to receiving a thrust-reverser-deploy command (see para 39). It would have been obvious to one of ordinary skill in the art at the time of filing to make the isolation control unit further comprising a solenoid valve coupled to both the isolation control valve and the piloted check valve, and configured to concurrently control operation of the isolation control valve and the piloted check valve wherein the solenoid valve is configured to initiate transition of the piloted check valve from the first stage to the second stage in response to receiving a thrust-reverser-deploy command, as taught by Kopecek. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the isolation control unit further comprising a solenoid valve coupled to both the isolation control valve and the piloted check valve, and configured to concurrently control operation of the isolation control valve and the piloted check valve wherein the solenoid valve is configured to initiate transition of the piloted check valve from the first stage to the second stage in response to receiving a thrust-reverser-deploy command yields predictable results.
Regarding claims 5-7, 13-15, Calmelat in view of Kopecek and Krone further teaches the first electrohydraulic servo valve is operable in a deploy stage, where fluid from the pressurized fluid source is routed to both a deploy chamber and a stow chamber of the first hydraulic actuator (Kopecek para 40, Fig 2B; fluid from 210, through ICV 214, is routed to both deploy and stow chambers 276, 278 of the hydraulic actuator), and a stow stage, where fluid from the pressurized fluid source is routed only to the stow chamber of the first hydraulic actuator (para 41, Fig 2C; fluid from 210 is routed only to the stow chamber); and wherein, when the first electrohydraulic servo valve is in the deploy stage, the deploy chamber and the stow chamber are placed in fluid communication with one another to permit fluid recirculation (para 36, 7), an anti-cavitation check valve residing on the first bypass fluid line, the anti- cavitation check valve configured to permit fluid flow from the fluid return reservoir to the first hydraulic actuator, while inhibiting fluid flow from the first hydraulic actuator to the fluid return reservoir (para 8, 37; check valve 284 only permits flow from the reservoir to the actuator), wherein the anti-cavitation check valve is configured to permit fluid flow when fluid pressure in a deploy chamber of the first hydraulic actuator is less than fluid pressure at the fluid return reservoir (para 37). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first electrohydraulic servo valve operable in a deploy stage, where fluid from the pressurized fluid source is routed to both a deploy chamber and a stow chamber of the first hydraulic actuator and a stow stage, where fluid from the pressurized fluid source is routed only to the stow chamber of the first hydraulic actuator and wherein, when the first electrohydraulic servo valve is in the deploy stage, the deploy chamber and the stow chamber are placed in fluid communication with one another to permit fluid recirculation, an anti-cavitation check valve residing on the first bypass fluid line, the anti- cavitation check valve configured to permit fluid flow from the fluid return reservoir to the first hydraulic actuator, while inhibiting fluid flow from the first hydraulic actuator to the fluid return reservoir, wherein the anti-cavitation check valve is configured to permit fluid flow when fluid pressure in a deploy chamber of the first hydraulic actuator is less than fluid pressure at the fluid return reservoir, as taught by Kopecek. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first electrohydraulic servo valve operable in a deploy stage, where fluid from the pressurized fluid source is routed to both a deploy chamber and a stow chamber of the first hydraulic actuator and a stow stage, where fluid from the pressurized fluid source is routed only to the stow chamber of the first hydraulic actuator and wherein, when the first electrohydraulic servo valve is in the deploy stage, the deploy chamber and the stow chamber are placed in fluid communication with one another to permit fluid recirculation, an anti-cavitation check valve residing on the first bypass fluid line, the anti- cavitation check valve configured to permit fluid flow from the fluid return reservoir to the first hydraulic actuator, while inhibiting fluid flow from the first hydraulic actuator to the fluid return reservoir, wherein the anti-cavitation check valve is configured to permit fluid flow when fluid pressure in a deploy chamber of the first hydraulic actuator is less than fluid pressure at the fluid return reservoir yields predictable results.
Regarding claim 8, 16, Calmelat in view of Kopecek and Krone further teaches a controller configured to control the first electrohydraulic servo valve and the second electrohydraulic servo valve to selectively limit fluid flow out from one or both of the first hydraulic actuator and the second hydraulic actuator based on a position feedback signal (Calmelat, col 5 ll. 23-67, col 8 ll. 23-46; sensors 138, 112 provide position feedback signals to a controller 110, which controls pilot valves 132 to control the DCVs 126; as discussed in the combination above, the DCVs would be the first and second electrohydraulic servo valves).
Regarding claim 26-27, Calmelat in view of Kopecek and Krone further teaches a first position sensor configured to provide a first position feedback signal representative of position of the first hydraulic actuator (Calmelat col 5 ll. 23-67, col 8 ll. 23-46 and Fig 1; either sensor 112 and/or sensor 138 that is associated with the first actuator and the first thrust reverser element 102-1); and a second position sensor configured to provide a second position feedback signal representative of position of the second hydraulic actuator (either sensor 112 and/or sensor 138 that is associated with the second actuator and the second thrust reverser element 102-2); wherein the controller configured to control the first electrohydraulic servo valve and the second electrohydraulic servo valve based on the first position feedback signal and the second position feedback signal (sensors 138, 112 provide position feedback signals to a controller 110, which controls pilot valves 132 to control the DCVs 126; as discussed in the combination above, the DCVs would be the first and second electrohydraulic servo valves), wherein the controller configured to synchronize operation of the first hydraulic actuator and the second hydraulic actuator based on the first position feedback signal and the second position feedback signal (col 5 ll. 1-21; operation would be synchronized by simultaneous operation of the DCVs in response to control signals from the controller 110, which the controller produces in response to feedback signals from the position sensors).
Regarding claim 28, Calmelat in view of Kopecek and Krone further teaches a third hydraulic actuator operably coupled to move the first thrust-reversing element, the second thrust-reversing element, or a third thrust reversing element of the one or more thrust- reversing elements between the stowed position and the deployed position; and a third fluid control system configured to operate the third hydraulic actuator, the third fluid control system comprising: a third electrohydraulic servo valve operable to selectively route fluid between the pressurized fluid source, the third hydraulic actuator, and the fluid return reservoir; and a third bypass fluid line providing fluid communication between the third hydraulic actuator and the fluid return reservoir independent of the third electrohydraulic servo valve. Calmelat teaches “fluid-powered drive mechanisms 106 are each coupled, via one or more of the actuator assemblies 104, to one of the thrust reverser movable components 102” (col 3 ll. 49-51). That is, each actuator 104 may be driven by a single/separate one of the fluid drive mechanism 106 (fluid control system). In the case of four actuators there would be four fluid drive mechanisms (see also col 8 ll. 46-56; each actuator may comprise an integrated fluid drive mechanism 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make each actuator 104 driven by a single/separate one of the fluid drive mechanism (fluid control system) 106, as taught by Calmelat. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing each of the actuators with a separate fluid control system yields predictable results. Therefore, Calmelat in view of Kopecek and Krone teaches a third hydraulic actuator (Calmelat, 104-2), a third fluid control system (106 associated with 104-2), a third electrohydraulic servo valve operable to selectively route fluid between the pressurized fluid source, the third hydraulic actuator, and the fluid return reservoir; and a third bypass fluid line providing fluid communication between the third hydraulic actuator and the fluid return reservoir independent of the third electrohydraulic servo valve (all taught by Kopecek and Krone as discussed above; the third fluid control system would have the same arrangement of an electrohydraulic servo valve, bypass fluid line, and couplings as the first and second fluid control systems, which thereby meets the claim).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0216572 (Kopecek) in view of US 5415076 (Krone).
Regarding claim 29-30, Kopecek teaches an engine assembly (para 20-21, Fig 1A, 1B; engine assembly 10), comprising: a nacelle configured to at least partially surround an engine (nacelle 12); and a thrust reverser coupled to the nacelle (thrust reverser 22), the thrust reverser comprising: a thrust-reversing element movable relative to the nacelle between a stowed position and a deployed position (thrust reversing element 24a, 24b movable between stowed Fig 1A and deployed Fig 1B); a hydraulic actuator operably coupled to move the thrust-reversing element between the stowed position and the deployed position (hydraulic actuator 102A coupled to thrust reversing element 24a – para 21-23); and a fluid control system configured to operate the hydraulic actuator (fluid control system Fig 2A-2C), the fluid control system comprising: a directional control valve operable to selectively route fluid between a pressurized fluid source, the hydraulic actuator, and a fluid return reservoir (para 31, directional control valve 242 selectively routes fluid between pressurized fluid source 210, hydraulic actuator 202a, and fluid return reservoir 212) and act as a controllably adjustable fluid restrictor to selectively block or limit fluid flow out of a stow port of the hydraulic actuator to the fluid return reservoir (dcv 242 is directly fluidly connected to a stow port 282 of actuator and therefore selectively blocks or limits flow from the stow port to the return reservoir; at least when flow is going from the dcv to the stow port, flow from the stow port to the return reservoir is blocked); and a bypass fluid line providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve (para 37; bypass fluid line 240 comprising check valve 284 provides fluid communication between actuator 202a and reservoir 212 independent of the valve 242). 
Kopecek fails to teach the directional control valve being an electrohydraulic servo valve. However, Krone teaches that directional control valves in hydraulic circuits may be electrohydraulic servo valves (col 2 ll. 48-68; DCV 21 is an electrohydraulic servo valve). It would have been obvious to one of ordinary skill in the art at the time of filing to make the directional control valve of Kopecek an electrohydraulic servo valve, as taught by Krone. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the directional control valve an electrohydraulic servo valve, yields predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741